Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
The restriction requirement of 7/7/21 has been withdrawn and claims 1-20 have been examined together.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 14 and 17, the closest prior art is ITMI20111498, WO2010114879, WO2016196000 and JP2019151351 (English Machine translation provided herein).
ITMI20111498 discloses a resealable PET container comprising a 5 layer laminate for lidding.  The laminate contains a surface layer 1 made of EVA (or plastomer), a middle layer 2 of hot melt pressure sensitive adhesive, an innermost sealant layer 3 of polyethylene.  Intermediate layers 4 and 5 can be made from EVOH, polyamide or polyethylene (Figs. 1-2, 6-7, paragraphs [0006], [0013 -0015], [0031 – 0034], [0044], [0052]).
WO2010114879 discloses a resealable multi-layer film for containers. The multi-layer film is flexible and comprises polyolefin layer(s), PSA layer, adhesive layer(s) and print layer(s) and heat seal layers (Fig. 5, paragraphs [0082], claims 1-20).
WO2016196000 discloses a resealable multi-layer film used in closure applications of polyester substrates. The multi-layer film comprises polyolefin 
JP2019151351 discloses a multilayer film in which a surface resin layer (A), an adhesive resin layer (B), a release resin layer (C), and a heat seal resin layer (D) are sequentially laminated is used as one of the lid or bottom material of the package (see English machine translation paragraphs [0025 – 0053]).
None of the references disclose a resealable container comprising:
a polyethylene terephthalate-based container body comprising a bottom side and at least one upwardly extending sidewall, wherein the sidewall terminates in an open end of the container;
a flexible film sealed to the container body, over the open end of the container, wherein the flexible film comprises:
a polyethylene-based first film layer;
a pressure sensitive adhesive layer adjacent a lower surface of the first film layer; a polyolefin plastomer skin layer adjacent a lower surface of the pressure sensitive adhesive layer, wherein the first layer, pressure sensitive adhesive layer, and skin layer are coextruded; and
a heat seal layer printed onto a lower surface of the skin layer and heat sealed to the container body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
November 5, 2021